                   Case 3:20-cv-05572-RSM Document 34 Filed 06/15/21 Page 1 of 4




 1                                                      THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
 7
 8
 9
10                                    UNITED STATES DISTRICT COURT
11                                   WESTERN DISTRICT OF WASHINGTON
12                                          SEATTLE DIVISION
13
14    NW MONITORING LLC, a Delaware
15    limited liability company,                          No. 3:20-cv-05572-RSM
16
17                                                        STIPULATED MOTION AND ORDER TO
18                      Plaintiff,                        STAY CASE SCHEDULE PENDING
19             v.                                         MEDIATION
20
21    SUSAN L. HOLLANDER, et al.                          Noting Date: June 14, 2021
22
23                      Defendants.
24
25
26
27
28
                          STIPULATED MOTION TO STAY PENDING MEDIATION
29
30            All Parties jointly file this Stipulated Motion to Stay Case Schedule Pending Mediation.
31
32
33                                          I.      BACKGROUND
34
35            On April 15, 2021, this Court granted in part and denied in part Defendants’ Motions to
36
37   Dismiss.
38
39
40            On April 29, 2021 this Court granted the parties’ Stipulated Motion Regarding Discovery and
41
42   Fed. R. Civ. P. 26(f) Deadlines (Dkt. No. 28), setting new discovery deadlines as follows:
43
44                  1. The deadline for the parties to conduct a Rule 26(f) conference shall be continued to
45
46
47                     fourteen (14) days after all Defendants have filed their Answers to the Complaint or
48
49                     Amended Complaint.
50
51

     STIP. MOTION AND ORDER TO STAY PENDING
     MEDIATION
     (NO. 3:20-CV-05572-RSM) – 1
     152724217.1
                   Case 3:20-cv-05572-RSM Document 34 Filed 06/15/21 Page 2 of 4




 1                  2. The deadline for the parties to exchange initial disclosures shall be continued to seven
 2
 3                     (7) days after the continued Rule 26(f) conference deadline.
 4
 5
 6
                    3. The deadline for the parties to submit a Joint Status Report to the Court shall be
 7
 8                     continued to fourteen (14) days after the continued Rule 26(f) deadline.
 9
10            On May 20, 2021, Defendants filed their respective Answers to Plaintiff’s Complaint. Dkt.
11
12
     Nos. 29, 31-32.
13
14
15                                              II.     MOTION
16
17            The parties have conferred and jointly agree that early mediation may be beneficial to
18
19   potentially resolve this matter. The parties thus jointly move this Court to enter an order staying
20
21
22
     these proceedings until the resolution of mediation as follows:
23
24            1.       Plaintiff Northwest Monitoring LLC will, within thirty (30) days of this Order,
25
26   provide Defendants with its settlement demand with computation of all damages. To the degree
27
28
     necessary, Plaintiff will provide the supporting documentation as to its claimed damages.
29
30
31            2.       All parties will, within fourteen (14) days of this Order, provide the insurance
32
33   information required to be disclosed by Fed. R. Civ. P. 26(a)(1)(iv).
34
35            3.       The parties will participate in mediation as soon as reasonably practicable, and in any
36
37
38   case, not later than one hundred and fifty (150) days of this Order.
39
40            4.       Within fourteen (14) days after the conclusion of the mediation, the parties shall
41
42   submit a joint status report regarding the outcome of the mediation.
43
44
45
              5.       Except as noted above, the current case schedule, including all Discovery and Fed. R.
46
47   Civ. P. 26(f) deadlines, is hereby stayed.
48
49
50
51

     STIP. MOTION AND ORDER TO STAY PENDING
     MEDIATION
     (NO. 3:20-CV-05572-RSM) – 2
     152724217.1
                   Case 3:20-cv-05572-RSM Document 34 Filed 06/15/21 Page 3 of 4




 1
 2
 3
 4
 5
 6   DATED June 14, 2021.                          YOUNGLOVE & COKER, P.L.L.C.
 7
 8                                                 s/Gregory M. Rhodes
 9                                                 GREGORY M. RHODES, WSBA #33897
10                                                 Attorney for Defendant Wolfe
11
12
13   DATED June 14, 2021.                          PERKINS COIE, LLP
14
15                                                 s/Christian W. Marcelo
16                                                 CHRISTIAN W. MARCELO, WSBA #51193
17                                                 DAVID A. PEREZ, WSBA #43959
18                                                 Attorneys for Defendants Parkinson and 4319
19                                                 Consulting, Inc.
20
21
22   DATED June 14, 2021.                          BEAN LAW GROUP
23
24                                                 s/Matthew J. Bean
25                                                 MATTHEW J. BEAN, WSBA #23221
26                                                 CODY FENTON-ROBERTSON, WSBA #47879
27                                                 Attorneys for Defendants Hollander, M.D.
28
29
30   DATED June 14, 2021.                          ZEHNDER LAW LLP
31
32                                                 s/John E. Zehnder
33                                                 JOHN E. ZEHNDER, WSBA #29440
34                                                 JOSEPH P. ZEHNDER JR., WSBA #28404
35                                                 Attorneys for Plaintiff NW Monitoring LLC
36
37
38                                                  ORDER
39
40            Pursuant to Stipulated Motion, IT IS SO ORDERED.
41
42
43
              DATED this 15th day of June, 2021.
44
45
46
47
48
                                                   A
                                                   RICARDO S. MARTINEZ
49
50
                                                   CHIEF UNITED STATES DISTRICT JUDGE
51

     STIP. MOTION AND ORDER TO STAY PENDING
     MEDIATION
     (NO. 3:20-CV-05572-RSM) – 3
     152724217.1
                   Case 3:20-cv-05572-RSM Document 34 Filed 06/15/21 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on June 14, 2021, I caused to be electronically filed
 4
 5   the foregoing with the Clerk of the Court using the CM/ECF system, which will send notification
 6
 7   of such filing to attorneys of record for all parties.
 8
 9
10            DATED this 14th day of June, 2021.
11
12                                                            /s/ Christian W. Marcelo
13                                                            Christian W. Marcelo, WSBA No. 51193
14                                                            Perkins Coie LLP
15                                                            1201 Third Avenue, Suite 4900
16                                                            Seattle, WA 98101-3099
17                                                            Telephone: 206.359.8000
18                                                            Facsimile: 206.359.9000
19                                                            E-mail: CMarcelo@perkinscoie.com
20
21                                                            Attorney for Defendants
22                                                            JEFFERY PARKINSON and his
23                                                            COMMUNITY PROPERTY, and 4319
24                                                            CONSULTING, INC.
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51


     CERTIFICATE OF SERVICE
     (NO. 3:20-CV-05572-RSM) – 1

     152724217.1
